DETAILED ACTION
***Please note that the Examiner for this application has changed.  The new Examiner is Elda Milef.  She can be reached at (571)272-8124 Monday through Friday.

			Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 8, 10-12 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 12 recite “the card.”  It is unclear if “the card” is referring to a debit card or credit card or both rendering the claims indefinite.
Claim 31 recites the limitation “the restriction characteristic links a portion of the financial data corresponding to the designated first financial value of that user to the user’s credit or debit card account.”-see claims page 4.  It is unclear how a “restriction an account management system implements this process, see for example, p. 2 of Spec. Summary of the Invention : “The account management system further modifies the financial data over time and processes the financial data to generate a value representative of a current value, implements individual credit or debit card accounts with corresponding credit or debit cards that are personal to at least a subset of the users, generates and maintains a record of account transactions using the credit or debit accounts, for each credit or debit card account, specifies a first data value and manages transactions using the first data value as a limit on transaction processing, and implements a process that links the first data value to a credit or debit card.”

Page 4, para. 3 of Spec. recites, “The user interface system permits the users to select and accept one or more of the offer messages, and in response, the account management system attaches a restriction characteristic to the financial data in the account management system that links the portion of the financial data corresponding to the designated first financial value of that user to the user's credit or debit card account.” 

The remaining claims are rejected due to the dependency to claim 31.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


3.	Claims 8, 10-12, 31 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s)  31 to illustrate, the limitations of determine and store records of one or more individual financial accounts for a plurality of first users that have financial accounts …; calculate a current investment value for each of the one or more financial accounts by applying investment characteristics that vary an asset value of the financial account over time; create purchase card accounts associated with the financial accounts and issue a physical credit or debit card for the purchase card account to the users; manage account transactions against the purchase card accounts using the associated financial accounts; generate a user interface for the users that includes interactive options that provides individual users with the option to manipulate data stored by the user interface system, including allowing individual users to designate at least two planned data characteristics, the two planned data characteristics comprising at least a first financial value and associated budget type, wherein the user interface system is configured to communicate with the account management system and in response, provide users with the opportunity to selectively designate financial information from the account management system for that individual user;  generates interactive options that provide individual merchant users the opportunity to enter a discount offer message based upon data characteristics received from  a first merchant, the data characteristics comprising a discount percentage value and a predetermined time period during which the discount percentage value is valid for transactions with the first merchant using the debit or credit card; issue a message that includes the discount offer to a first user; wherein the user interface systems permits the users to select and accept one or more of the offer messages, and in response, the account management system attaches a restriction characteristic to the financial data of the corresponding user in the account management system, the restriction characteristic links a portion of the financial data corresponding to the designated first financial value of that user to the user's credit or debit card account, and further …subsequently receives data generated from transactions by individual users that accepted a particular offer message and used their credit or debit card for the transactions; in response to acceptance of an offer message, monitor transactions of the user with the merchant on the credit or debit card during the predetermined time period and determine whether the restriction has been satisfied by determining whether one or more account transactions totaling the first financial value were not executed using the debit or credit card during predetermined period has ended; in response to determination, execute an action that charges an amount to the financial accounts of the corresponding user if restriction has not been satisfied and send a message to the merchant; automatically applying, at a POS, the discount percentage to the transaction amount and transmitting the transaction amount reduced by discount percentage ,as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interactions,  but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for methods and systems for creating, offering, and administering financial accounts that provide discounts and/or rewards which is a commercial 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— a system for controlling computer transactions over dispersed network elements, the system comprising:  an account management computing system comprising a first database;  a user interface system comprising a first communications interface that is coupled to the account management system, wherein user interface system interacts with user devices;  a merchant interface computing system coupled to the account management computing system and user interface system;  a remote computing device; a point of sale system comprising a plurality of point of sale devices; and a payment processor.  The system for controlling computer transactions over dispersed network elements comprising account management system a database, a user interface system, user devices, a merchant interface computing system, a point of sale system comprising a plurality of POS devices and a payment processor is recited at a high-level or generality (i.e., as a 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system for controlling computer transactions over dispersed network elements comprising account management system a database, a user interface system, user devices, a merchant interface computing system, a point of sale system comprising a plurality of POS devices and a payment processor, amounts to no more than generally 
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. Dependent claims 8, 10-12  simply help to define the abstract idea.  The additional elements of a rewards computing system coupled to the account management computing system of claim 8 is recited at a high-level or generality (i.e., a rewards computing system, coupled to the account management computing system, that generates and manages rewards generated from the account transactions executed using the debit or credit card with the first merchant) such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.

Response to Arguments
4.	Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. 
On page 7 of the Remarks, Applicants argues that the claim recites a practical implementation of technology for managing or controlling transactions because the  claims are highly detailed and provides a complex recitation of an implementation that embodies a practical implementation of implementing an idea.  Applicants further argue that the claims involve multiple systems that cooperatively operate to manage and control transactions including an account management system, user interface system, point of sale system, and merchant interface system and therefore, the claims provide a technical improvement over the prior art.   The argument is not convincing.  
As an initial matter, novelty is a question of whether the claimed invention is new.  Inventiveness in the Alice/Mayo framework is the search for “an element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.” Alice, 134 S. Ct. at 2355.  The inventiveness inquiry of §101 should therefore not be confused with the separate novelty inquiry of §102 or obviousness inquiry of § 103.  A novel and nonobvious claim Mayo, 132 S. Ct. at 1304.
Under the 2019 PEG, Step 2A, prong two, “integration into a practical application” requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)) as is the case here.
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a system for controlling computer transactions over dispersed network elements comprising account management system a database, a user interface system, user devices, a merchant interface computing system, a point of sale system comprising a plurality of POS devices and a payment processor.  The account management system in communication with a user interface system and a merchant interface system are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.
See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012)(“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). 
Applicant argues that the claim system is configured to integrate a specialized device because the claims include point of sale (POS) systems and devices and that the office action applies an overly broad interpretation of this term.  Applicant further provides a well understood definition of a POS machine. The Examiner respectfully disagrees.  As pointed out by the Applicant, a point of sale (POS) machine is used by merchants to process a transaction. The claimed invention describes methods and systems for creating, offering, and administering financial accounts that provide discounts and/or rewards.  -for example, see Spec. page 1, Field of Invention.  The claims recite using an account management system in communication with a Merchant Interface System and a User Interface System.  The claimed invention is implemented using as is well- known to those of ordinary skill in the pertinent art,” and  Spec. p. 13, para. 5, “It should be appreciated that the subject technology can be implemented and utilized in numerous ways, including without limitation as a process, an apparatus, a system, a device, a method for applications now known, and later developed, or a computer-readable medium”) (emphasis added).
On page 8 of the Remarks, Applicant contends that the system is tangible, because it covers the use of physical cards in the operation of the recited system therefore there is nothing abstract about the system.  This argument is not convincing.  The Patent Office has issued guidance about this framework. See 2019 Patent Subject Matter Eligibility Guidance, (2019 PEG) and October 2019 Patent Eligibility Guidance Update (October 2019), see  (MPEP 2103-2106.07 (c)).  Under the Guidance, to decide whether a claim is directed to an abstract idea, we evaluate whether the claim (1) 
Beginning with Prong One of the first step of Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the abstract ideas enumerated in the Guidance. Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Guidance is “[certain methods of organizing human activity—fundamental economic principles or practices (including . . . mitigating risk, insurance); commercial. . . interactions (including agreements in the form of contracts; . . . sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including . . . following rules or instructions)].” See Revised Guidance, 84 Fed. Reg. at 52.
Here, apart from the recited systems, i.e., a system for controlling computer transactions over dispersed network elements comprising account management system a database, a user interface system, user devices, a merchant interface computing system, a point of sale system comprising a plurality of POS devices and a payment processor., the claims recite abstract ideas in the category of “methods of organizing human activity.”  In the 101 analysis in the rejection above, the Examiner identifies and considers each of the underlying steps for the claims as a basis for describing and explaining the recited abstract idea.  For example, the Examiner identifies the underlying steps of claim 31—and explains that they describe the concept of methods and systems for creating, offering, and administering financial accounts that provide discounts and/or rewards which is a commercial interaction.
 not indicative of integration into a practical application are those that generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)) as is the case here.  
Under Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system for controlling computer transactions over dispersed network elements comprising account management system a database, a user interface system, user devices, a merchant interface computing system, a point of sale system comprising a plurality of POS devices and a payment processor, amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept. 
 The Examiner' s approach here is consistent with current USPTO guidance.
Applicant further argues that the user interfaces are technical improvements in that such recited features provide computerized tools that were not incorporated into known prior art systems and provide a more efficient overall end to end operation Ultramercial Inc v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).  For example, a claim cannot become eligible by reciting that physical automation is accomplished by a “machine” or that logical automation is accomplished by a “computer,” see OIP Technologies, Inc. v. Amazon.com, Inc., 778 F.3d 1359, 1363 (Fed. Cir. 2015), because physical automation requires a machine and logical automation requires a computer.  Because such elements cannot restrict a claim to a particular way of automating, recitation of a machine or computer “to lend speed and efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”  CLS Bank Int' l v. Alice Corp., 717 F.3d 11269, 1286 (Fed. Cir. 2013).    This conclusion is further supported by the Applicant’s Specification, for example, Spec., p. 13, para. 4. “The computing environment includes one or more servers which communicate with a distributed computer network via communication channels, whether wired or wireless, as is well- known to those of ordinary skill in the pertinent art,” and  Spec. p. 13, para. 5, “It should be appreciated that the subject technology can be implemented and utilized in numerous ways, including without limitation as a process, an apparatus, a system, a device, a method for applications now known and later developed, or a computer-readable medium”). (emphasis added).
.

Conclusion  
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20070265914 (McClung)-cited for processing transactions including monitoring transactions and calculating a discount amount to be applied to future transactions between customer and vendor.
US-7107225 (McClung)- cited for processing transactions including monitoring transactions and calculating a discount amount to be applied to future transactions between customer and vendor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694